This is a companion case to State, ex rel. The Cragor Company v. Doss, as Tax Collector of Lake County, decided this date. The only difference is that we have here a question of exemption for municipal taxes while in the former case, we were confronted with a question of exemption for State and County taxes.
Affirmed on authority of State, ex rel. The Cragor Company v. Doss, as Tax Assessor of Lake County, Chancery appeal number 4769.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.